Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Semiconductor Structure With Conductor Protection Layer.
The reference number 140, in paragraph 0025, appears to be a typographical error, as this numbering does not appear in any drawing.  Applicant may have intended to write “141.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pub 2014/0027857 of Yin et al. (Hereinafter “Yin.”)
Regarding claim 1, Yin discloses a semiconductor structure (semiconductor device, abstract), comprising: a first dielectric layer (Contact Etch Stop Layer (CESL) 7A, fig 7, also 1st annotated figure 7 below); a second dielectric layer (Interlayer Dielectric Layer (IDL) 8A, fig 7, also 1st annotated figure 7 below); a protection layer (2nd CESL 7b fig 7, also 1st annotated figure 7 below) over the second dielectric layer; a third dielectric layer (2nd IDL 8b fig 7, also 1st annotated figure 7 below) over the protection layer; and a conductor (source and drain metal plugs 11b fig 7, also 1st annotated figure 7 below) extending through the third dielectric layer, the protection layer, and the second dielectric layer, wherein a first portion of the protection layer (7b, 1st annotated fig 7) and a first portion of the second dielectric layer (1st annotated fig 7) are between the conductor and the first dielectric layer (space between conductor and first dielectric, green line as shown in 1st annotated fig 7.)

    PNG
    media_image1.png
    343
    292
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    534
    905
    media_image2.png
    Greyscale

First annotated figure 7

Regarding claim 2, Yin discloses a second portion of the protection layer (7b, blue line in first annotated fig 7) which is over the first dielectric layer (7a).
Regarding claim 3, Yin discloses a sidewall of the first portion of the second dielectric layer (second annotated fig 7) which is in contact with a sidewall of the first dielectric layer (second annotated fig 7.) 
Second annotated fig 7

Regarding claim 6, Yin discloses that a second portion of the protection layer (7B, blue line in first annotated figure 7) is over the gate structure, and the conductor (11b) is over the source/drain structure.
Regarding claim 7, Yin discloses that the protection layer (CESL 7b) can be made of silicon nitride (para 0038).
	Regarding claim 8, Yin discloses a source/drain structure (source/drain and extension 3B and 4B) under the first portion of the second dielectric layer (8a), wherein the first portion of the protection layer is separated from the source/drain structure by the first portion of the second dielectric layer (first annotated figure 7.)
Regarding claim 9, Yin discloses that a bottommost surface of the first portion of the protection layer (7b) contacts an uppermost surface of the first portion of the second dielectric layer (8a).
Regarding claim 10, Yin discloses that a sidewall of the first portion of the second dielectric layer (8a) contacts a sidewall of the conductor (11b, first annotated figure 7.)
Regarding claim 17, Yin discloses a semiconductor structure (semiconductor device, abstract), comprising: a first dielectric layer (7a, first annotated figure 7); a protection layer (7b) over the first dielectric layer (7a), wherein a bottommost surface of the protection layer contacts an uppermost surface of the first dielectric layer (contact surface just below the blue line, first annotated figure 7); a second dielectric layer (third dielectric layer 8b) over the protection layer (7b); and a conductor (11b)  extending through the second dielectric layer (third dielectric layer 8b), the protection layer (7b), and the first dielectric layer (7a).
rd annotated figure 7) which has a first height from the uppermost surface of the first dielectric layer (uppermost surface, 3rd annotated figure 7)  to a bottommost surface of the first dielectric layer (bottommost surface, 3rd annotated figure 7), and the conductor (conductor 11b, 3rd annotated figure 7) which contacts a sidewall of the first dielectric layer along the entire first height of the first dielectric layer.

    PNG
    media_image3.png
    286
    305
    media_image3.png
    Greyscale

3rd Annotated figure 7

Regarding claim 19, Yin discloses a source/drain structure (source/drain 3b and extension 4b) underlying the first dielectric layer (7a), wherein the source/drain structure is separated from the protection layer (7b) by the first dielectric layer (7a).






(s) 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pub 2015/0129939 of Alptekin et al. (Hereinafter “Alptekin.”)
Regarding claim 11, Alptekin discloses a semiconductor structure (semiconductor structure para 0003), comprising: a first gate structure (first gate 104, annotated fig. 10); a source/drain structure (source/drain regions 1008) adjacent the first gate structure; a first dielectric layer (etch stop layer 1010) over the source/drain structure; a protection layer (interlayer dielectric 912, annotated figure 10) over the first gate structure and the source/drain structure, (annotated figure 10) wherein the protection layer is separated from the source/drain structure by the first dielectric layer (annotated figure 10); and a conductor (contact 1016, annotated figure 10) extending through the protection layer and the first dielectric layer and over the source/drain structure (annotated figure 10.)

    PNG
    media_image4.png
    426
    630
    media_image4.png
    Greyscale

Annotated figure 10

Regarding claim 12, Alptekin discloses a spacer (spacer, annotated figure 10) adjacent the first gate structure (first gate 104) and between the first gate structure and the protection layer (912).
Regarding claim 13, Alptekin discloses that the spacer is in contact with a sidewall of the first gate structure (104) and a sidewall of the protection layer (912).
	Regarding claim 14, Alptekin discloses that the bottommost surface of the protection layer (912) contacts an uppermost surface of the first dielectric layer (1010).
Regarding claim 16, Alptekin discloses that the first dielectric layer (1010) has a first height from an uppermost surface of the first dielectric layer to a bottommost surface of the first dielectric layer, and the conductor (1016) contacts a sidewall of the first dielectric layer along the entire first height of the first dielectric layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US pub 2014/0027857 of Yin et al. (Hereinafter “Yin.”), and further in view of US pub 2015/0129939 of Alptekin et al. (Hereinafter “Alptekin.”).
	Regarding claim 4, while disclosing many other elements of the claimed invention, Yin arguably does not disclose a semiconductor device in which a sidewall of the first portion of the protection layer is in contact with a sidewall of the first dielectric layer.  However, in the same field of endeavor, Alptekin discloses a semiconductor device in which a sidewall of the first portion of the protection layer (annotated figure 10, potion of protection layer 912 which extends into the contact cavity, alongside the conductor) is in contact with a sidewall of the first dielectric layer (spacer 306).
	Alptekin’s contact cavity extension of the protection layer could be formed onto the conductor 11b of Yin, replacing part of the second dielectric layer 8a.  This combination would arrive at the claimed limitation of a semiconductor device in which a sidewall of the first portion of the protection layer is in contact with a sidewall of the first dielectric layer.  In the combination, Alptekin’s extension of the protection layer would function as before to provide additional layers of differing insulative material around the upper portion of the conductor, improving overall magnetic and electric insulation, while the conductor of Yin would function as before to carry signal to the source or drain.

Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 20, Yin discloses a gate structure (10A-D) and a spacer (5b), but the spacer is not located between a sidewall of the gate structure and a sidewall of the protection layer.  However, as explained above, Alptekin’s contact cavity extension of the protection layer could be formed onto the conductor 11b of Yin, displacing part of the second dielectric layer 8a, resulting in a device as pictured in 4th annotated figure 7.  Once this modification is made, Yin’s spacer (5b, 4th annotated figure 7) is then necessarily located between (yellow line, 4th annotated figure 7) a sidewall of the gate structure and a sidewall of the protection layer (7b).   

    PNG
    media_image5.png
    347
    418
    media_image5.png
    Greyscale

4th Annotated figure 7 of Yin, modified by Alptekin’s contact cavity extension

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US pub 2015/0129939 of Alptekin et al. (Hereinafter “Alptekin.”) and further in view of US pub 2014/0027857 of Yin et al. (Hereinafter “Yin.”)
Regarding claim 15, Alptekin arguably fails to expressly disclose a second dielectric layer over the protection layer where the conductor extends through the second dielectric layer (although an additional capping layer is discussed at paragraph 0030.)  However, in the same field of endeavor, Yin discloses a second dielectric layer (third dielectric layer 8b, first annotated figure 7) over the protection layer (7b) where the conductor (11b) extends through the second dielectric layer.  Yin’s top dielectric layer, and correspondingly longer conductors, can be formed onto the protective layer Alptekin.  This combination would arrive at the claimed limitation of a second dielectric layer over the protection layer, wherein the conductor extends through the second dielectric layer.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached on M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        
/THS/
Examiner, AU 2817